Exhibit 10.32

Entrust

2006 HANS YDEMA SALES COMPENSATION PLAN OUTLINE

(“PLAN”)

PLAN PARTICIPANT

Hans Ydema, Senior Vice President, EMEA Sales

 

Territory –   Europe; including England, Scotland, Wales, Northern Ireland,
Ireland, Greenland, Denmark, Iceland, Norway, Finland, Sweden, Continental
Europe, Africa and the Middle East.

Applicability Period January 1, 2006 to December 31, 2006.

COMMISSIONS

Subject to the terms of this plan (“Plan”), there are two commissions for which
you are eligible:

 

(1) Commissions on account of Commissionable Product Revenue and Support
Bookings; and

 

(2) Commissions on account of Commissionable Professional Services Revenue.

The basis upon which such commissions will be calculated and your sales
objectives are set out in Schedule A attached hereto and incorporated herein.

ADDITIONAL TERMS

 

  1. This Plan applies only to sales that close in the Applicability Period. You
are only eligible to receive the commissions and bonuses set out in this Plan
for Qualified Sales if:

(a) the revenue payable to the Company in relation to a Qualified Sale is timely
collected while you are Actively Engaged (i.e., while commission payment is made
on recognized revenue, commissions are not earned until payment is collected
from the customer); and

(b) you were Actively Engaged at the time that the pertinent revenue was
recognized by the Company.

In the context of this Plan, “Actively Engaged” means that your current position
as managing director (Geschäftsführer) of Entrust, GmbH and your appointment as
an officer of Entrust, Inc. has not ended. For greater certainty, you are not
entitled to receive any commissions or bonuses for any revenue recognized by the
Company or collected by the Company after you cease to be Actively Engaged. In
this context, You are “Actively Engaged” if you have not given notice to the
Company of your resignation or intent to resign, and you have not received from
Company written notice of termination of your managing director service contract
(regardless of the sufficiency of any such notice of termination). You cease to
be Actively Engaged as of the date (i) that the Company receives

 

Page 1



--------------------------------------------------------------------------------

Entrust

2006 HANS YDEMA SALES COMPENSATION PLAN OUTLINE

(“PLAN”)

 

notice of resignation or intent to resign, or (ii) that Company provides written
notice to You of Your termination (regardless of the sufficiency of any such
Notice of Termination).

 

  2. Commissions will normally be paid on the next scheduled pay date which
falls after 45 days following the end of quarter in which the revenue was
recognized.

 

  3. You need to report any potential error within 90 days of receipt of the
relevant statement or payment, whichever is later, failing which the commissions
will be deemed to be properly paid and the Company will not be required to make
any adjustment.

 

  4. In spite of paragraph 2 above, the Company may, in its sole discretion, pay
commissions and bonuses in advance in expectation of collection and/or
recognition, as applicable. If it turns out that payment is not made within a
timely manner by a customer, then the Company is entitled to set off such
commissions and bonuses against future commissions or other payments due to you,
or alternatively (at the Company’s option) demand repayment by you.

 

  5. This plan has been approved of by the compensation committee of the Board
of Directors of Entrust, Inc. The Sales Compensation Committee (SCC) is a
committee of the management of the company comprised of the CFO and the CGO. The
purpose of the committee is to ensure consistent application of this Plan and
resolve issues, ambiguities, address exceptional conditions that arise. The SCC
or its delegate in Sales Operations shall be responsible for the implementation
and ongoing administration of this Plan. Any questions arising from the
administration or interpretation of this Plan are subject to the determination
of the SCC. The CFO will interpret what constitutes revenue recognition, what
constitutes standard sales practices, how a sale is attributed to any territory,
and what constitutes Recognized Revenue. You expressly acknowledge that the SCC
may refuse to include in commission calculations for any revenue recognized for
the sale that does not conform to the Company’s standard sales practice. For
example, the SCC may not pay commissions on transactions with non-standard
pricing or non-standard terms and conditions. In order to help You with
interpretation of this Plan, the SCC may from time to time issue short
interpretation bulletins.

 

  6. The SCC may amend or discontinue this Plan at any time with respect to
future commissions, incentives or awards with notice to You; however, any
incentives or awards earned up to the date of modification or termination will
be distributed in accordance with the Plan provisions at the time they were
earned. Amendment to this Plan must be in a document approved of by the SCC and
signed by the Company’s CFO, CEO, or CGO.

 

  7. Nothing in the Plan shall be interpreted as giving you the right to be
retained as an employee of the Company, or of limiting the Company’s rights to
control or terminate your managing director service contract at any time in the
course of its business.

 

  8. The terms of this Plan will be governed by the laws of the jurisdiction
that governs your managing director service contract. If any provision of this
Plan is held by a court of competent jurisdiction to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect.

 

Page 2



--------------------------------------------------------------------------------

Entrust

2006 HANS YDEMA SALES COMPENSATION PLAN OUTLINE

(“PLAN”)

 

  9. In accepting this Plan, You agree to be bound by this Plan. You agree that
sales plans are common practice in the software industry and it is common
practice to modify sales plans from time to time. Finally, you acknowledge that
you have had an opportunity to review this Plan with a lawyer.

 

  10. All references to currency in this Plan are in US dollars. Commission
payment will be paid at a fixed conversion rate for each local payroll currency.
The Company will set the conversion rate in its sole discretion.

 

  11. To become eligible for compensation under this Plan, you must deliver your
acceptance to Sales Operations in the manner directed by Sales Operations.

 

  12. For individual transactions that exceed USD $2,000,000, commission on the
first $2,000,000 of revenue recognized from the transaction will be paid
according to the usual SCP provisions. Payment on transaction revenue over
$2,000,000 is subject to review by the SCC and the amount and timing of the
commission to be paid will be at the sole discretion of the SCC. This term is
not intended as a cap on desired transaction size or sales earnings; but rather,
a safeguard to ensure that unforeseen circumstances do not negatively affect the
company.

 

  13. In spite of anything to the contrary in this Plan, if at the time that you
cease to be Actively Engaged, commissions have been paid or prepaid to you and
the corresponding revenue has not been recognized and collected by the Company,
then such commissions and/or sales bonuses shall be deemed to have been overpaid
(“Commission Overpayments”). Any payments that may be due to you, including, but
not limited to, commissions, recoverable draws, salaries, bonuses, termination
payments, severance payments, payments in lieu of notice, and/or expense
reimbursements, may be withheld and set off against Commission Overpayments. Any
Commission Overpayments remaining after any such set offs shall be due and
payable by you to the Company as of the date that you ceased to be Actively
Engaged. However, the Company may withhold any commissions and/or bonus that may
be due upon You ceasing to be Actively Engaged for up to one hundred and twenty
(120) days after such cessation date to allow the Company to make any necessary
adjustments to your commissions due to changes in any previously recognized sale
or license that may occur after you ceased to be Actively Engaged. The Company
may further withhold commissions until you have submitted to the Company a
summary of all business expenses for which you are seeking reimbursement, and
proof that all outstanding charges on any corporate credit cards have been paid.
The Company may also deduct from any commissions that may be owing to you any
charges for expenses that have been charged against corporate credit cards and
that have not been paid by You.

 

Page 3



--------------------------------------------------------------------------------

Entrust

2006 HANS YDEMA SALES COMPENSATION PLAN OUTLINE

(“PLAN”)

 

Schedule A

COMMISSION CALCULATIONS

 

Page 4